 Case 3:19-cv-01274-NJR Document 67 Filed 11/17/20 Page 1 of 3 Page ID #475




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PETER GAKUBA,

                      Plaintiff,

 v.                                           Case No. 19-cv-1274-NJR

 KARIN PANNIER, et al.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court on Plaintiff Peter Gakuba’s motion for sanctions,

breach of protective order, and hearing requested (Doc. 63). Defendant Karin Pannier has

filed a response (Doc. 64) in opposition to the motion. Gakuba has filed a reply (Doc. 65).

      Gakuba’s motion for sanctions alleges that he was told by a “jailhouse snitch” that

the Illinois Attorney General’s Office was preparing civil commitment proceedings

against him and that the snitch learned about these proceedings from someone in the

administration at Vienna Correctional Center. Gakuba assumes, without offering any

evidence, that Defendants or counsel in this case released his prison records. He requests

sanctions and an order from the Court compelling the Attorney General to inform him as

to whether they intend to pursue civil commitment proceedings.

      The Court notes that Gakuba fails to offer a procedural basis for his motion for

sanctions. He argues that Defendants violated the protective order by releasing his prison

records, but there is no protective order in this case. The Court did enter an initial

                                       Page 1 of 3
    Case 3:19-cv-01274-NJR Document 67 Filed 11/17/20 Page 2 of 3 Page ID #476




scheduling order allowing for initial disclosures, but those disclosures do not include any

information that Gakuba purports was released. Although Federal Rule of Civil

Procedure 37(b)(2)(A) allows for sanctions when a party “fails to obey an order to provide

or permit discovery,” the Court finds no such violation. Gakuba fails to present any

evidence of a protective order or that Defendants in this case released information to the

jailhouse snitch.

        To the extent Gakuba seeks a sanction under Federal Rule of Civil Procedure 11,

that motion also fails. That rule deals with representations made to the Court by an

attorney or unrepresented party, but Gakuba does not appear to attack any

representations made to the Court. Rather he alleges that counsel or Defendants disclosed

his prison records to another inmate. Thus, Rule 11 is not a proper procedure for

Gakuba’s request for sanctions.

        Finally, the Court notes that Gakuba’s allegations are unrelated to the claims in

this case. This case focuses on a single count against Karen Pannier for allegedly limiting

his access to the law library and legal materials (Doc. 17). 1 His allegations in his motion

for sanctions relate to the release of information regarding a possible civil commitment

proceeding. Gakuba fails to offer any evidence that Pannier participated in the release of

this information or that the release was related to discovery proceedings in this case. Any

potential civil commitment proceeding is not the subject of his present lawsuit. If Gakuba

feels that his constitutional rights have been violated, he may file a new lawsuit after first



1
 Terry Grissom, the warden at Vienna, is only in the case in his official capacity to the extent
Gakuba seeks injunctive relief.
                                         Page 2 of 3
 Case 3:19-cv-01274-NJR Document 67 Filed 11/17/20 Page 3 of 3 Page ID #477




exhausting his administrative remedies. But he offers no evidence, beyond his own mere

speculation, that any of the participants in this case released his prison records to other

inmates.

      Accordingly, the Court DENIES Gakuba’s motion for sanctions (Doc. 63).


      IT IS SO ORDERED.

      DATED: November 17, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 3 of 3
